Citation Nr: 1130813	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether a VA substantive appeal, filed on February 7, 2008, was timely.

2.  Entitlement to an initial, compensable rating for traumatic neuropathy of the right first divisional trigeminal nerve.

3.  Entitlement to an initial, compensable rating for post-traumatic facial scars.

4.  Entitlement to an initial, compensable rating for left traumatic lunar neuropathy with scar.

4.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1972, from May 1974 to March 1979, and in May 1992.

Claims for service connection for irritable colon syndrome, right supraspinatus tendonitis, bilateral eyelid disability, chronic headaches, brain injury (claimed as head injury), hearing loss, a right knee condition, a left knee condition, a dental condition, a foot condition, and hypertension were previously denied by the RO in San Diego, California, in August 1979 and December 2002 rating decisions.  Although notified of these denials, the Veteran did not appeal.

In a December 2005 rating decision, the San Diego RO, inter alia, declined to reopen previously denied claims of service connection for residuals of head injury, to include headaches; hearing loss; bilateral knee disability; dental disability; bilateral foot disability; irritable colon syndrome; right supraspinatus tendonitis; bilateral eyelid disability; and hypertension.  In that decision, the RO also denied service connection for tinnitus, arthritis of the right hand and fingers, depression, and bilateral ankle disability.  The Veteran was notified of this decision in a December 21, 2005, letter.  In October 2006, the Veteran filed a notice of disagreement (NOD).

A statement of the case (SOC) was issued on December 7, 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on February 7, 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 decision letter in which the San Diego RO determined that the Veteran's substantive appeal filed on February 7, 2008, was not timely, that the Veteran thus had not perfected his appeal of the December 2005 rating decision, and that the decision had, therefore, become final, and no further action could be taken on his appeal.  In February 2008, the Veteran filed an NOD with the RO's February 2008 determination.  An SOC on the issue of whether the February 7, 2008, substantive appeal was timely filed was issued in September 2008, and the Veteran filed a substantive appeal with respect to that issue (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

This appeal to the Board also arose from a November 2007 rating decision in which the San Diego RO granted service connection for traumatic neuropathy of the first divisional trigeminal nerve, post-traumatic facial scars, and left traumatic ulnar neuropathy with scar, and assigned initial noncompensable (0 percent) ratings for each disability, effective June 10, 2005; the RO also denied a 10 percent rating based on multiple, noncompensable service-connected disabilities.  In February 2008, the Veteran filed an NOD with the assigned disability ratings and the denial of a 10 percent rating based on multiple, noncompensable service-connected disabilities.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.  

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO, on the issue of whether the Veteran's substantive appeal, filed on February 7, 2008, was timely.  A transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by the American Legion, in February 2008, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

The Board's decision addressing whether the VA substantive appeal, filed on February 7, 2008, was timely is set forth below.  The claims for initial, compensable ratings for traumatic neuropathy of the right first divisional trigeminal nerve, post-traumatic facial scars, and left traumatic lunar neuropathy with scar, as well as the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the September 2010 Board hearing, the Veteran's representative requested that, should the issue of whether the VA substantive appeal, filed on February 7, 2008, was timely, be decided unfavorably to the Veteran, those issues that were not timely appealed-which are service connection for residuals of head injury, to include headaches, hearing loss, bilateral knee disability, dental disability, bilateral foot condition, irritable colon syndrome, right supraspinatus tendonitis, bilateral eyelid disability, hypertension, tinnitus, arthritis of the right hand and fingers, depression, and bilateral ankle disability-be reopened by the RO.  As discussed below, the Board has determined that the February 7, 2008, was not timely filed.  Moreover, the San Diego RO, in the September 2008 SOC, while determining that the Veteran's claims had not been timely appealed, stated that it had reopened the Veteran's claims, and that the Veteran would receive acknowledgement of the reopened claims under separate cover.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a December 2005 rating decision, the RO declined to reopen previously denied claims of service connection for residuals of head injury, to include headaches, hearing loss, bilateral knee disability, dental disability, bilateral foot disability, irritable colon syndrome, right supraspinatus tendonitis, bilateral eyelid disability, and hypertension, and denied service connection for tinnitus, arthritis of the right hand and fingers, depression, and bilateral ankle disability; the Veteran was notified of this decision in a December 21, 2005, letter.  

3. In October 2006, the Veteran filed an NOD with respect to the December 2005 rating decision; on December 7, 2007, the RO issued an SOC addressing the denial of each claim and mailed the SOC and accompanying notice letter to the Veteran.

4.  No document was received within the 60-day period following the issuance of the December 7, 2007, SOC that can be construed as a timely substantive appeal of, or a timely request for extension of time to file a substantive appeal as to, any of the issues addressed in that SOC.

5.  The Veteran filed a substantive appeal on February 7, 2007, more than 60 days following the issuance of the December 7, 2007, SOC.


CONCLUSION OF LAW

The VA substantive appeal, filed on February 7, 2008, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105. 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2010).

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When a veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

The essential facts in this case are not in dispute.  As noted above, the claims file indicates that, in a December 2005 rating decision, the RO declined to reopen previously denied claims of service connection for residuals of head injury, to include headaches, hearing loss, bilateral knee disability, dental disability, bilateral foot condition, irritable colon syndrome, right supraspinatus tendonitis, bilateral eyelid disability, and hypertension; and also denied service connection for tinnitus, arthritis of the right hand and fingers, depression, and bilateral ankle disability.  The Veteran was notified of this decision in a December 21, 2005, letter.  In October 2006, the Veteran filed an NOD.

On December 7, 2007, the RO issued an SOC addressing the denial of each claim.

The cover letter sent with the SOC, dated December 7, 2007, clearly notified the Veteran, as well as his representative at that time, that the Veteran was required to file a formal appeal to complete his appeal, and a VA Form 9 was enclosed for this purpose.  This cover letter also specifically informed the Veteran that he had to file his appeal with the RO within 60 days of the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  This letter went on to state, in bold type, that if the RO did not hear from the Veteran within this period, his case would be closed.  It also stated that, if the Veteran needed more time to file his appeal, he should request such time before the time limit for filing his appeal expired.

Pursuant to 38 C.F.R. § 20.302, the Veteran had until February 5, 2008 (or, 60 days from the date of mailing of the SOC), to file a substantive appeal; the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on February 7, 2008.  The claims file includes no document filed by the Veteran with the RO that constitutes a timely-filed (i.e., filed by February 5, 2008) substantive appeal as to the issues addressed in the SOC, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal, prior to the expiration of the time limit for filing the substantive appeal.  As such, no timely appeal as to any of these issues has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claims addressed in the SOC issued on December 7, 2007.  

The Board acknowledges the contentions of the Veteran, as reflected in a statement received in March 2008, and in his testimony during the September 2010 Board hearing.  Specifically, the Veteran asserts that he called the San Diego RO on February 5, 2008, wanting to confirm that he still had time to submit his appeal, that a person at the RO had him wait while she checked, and that she said that he was right on time, and that everything was okay.  The Veteran stated that he told this person at the RO that he would drive down right then with the appeal, but that such person informed him that he could just fax the substantive appeal, which he did.  The Veteran further stated that the person with whom he spoke at the RO told him that the appeal was due February 7, 2008.  The Veteran stated that, as evidence of the phone call, he was willing to ask the phone company for a record of how long he was on the phone with RO personnel on that date.  The Veteran and his representative, during the September 2010 Board hearing, argued that the Veteran, therefore, had a reasonable belief that the deadline for filing his appeal was February 7, 2008.  In this regard, the claims file contains no documented report of contact with the Veteran on February 5, 2008, or any other day, indicating that the deadline for filing a substantive appeal was discussed.  

Moreover, despite the Veteran's assertions, the Board again notes that the letter accompanying the SOC, dated December 7, 2007, clearly and emphatically notified the Veteran, and his then-representative, that he had to file his appeal with the RO within 60 days of the date of the letter, and that if the RO did not hear from the Veteran within this period, his case would be closed.  The Board finds that this letter-again, provided to both the Veteran and his representative-was adequate notice of the Veteran's requirement to file his substantive appeal within 60 days of December 7, 2007.  Furthermore, 38 C.F.R. § 20.302 (b)(1) clearly states that a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to an appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Given these facts, and the clear legal requirements for filing a timely substantive appeal to the Board, the Board must conclude that the VA substantive appeal, filed on February 7, 2008, was not timely.

The Board also acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing.  Percy, 23 Vet. App. at 46.

However, unlike the facts in Percy, the RO has never treated the substantive appeal filing at issue as if it were timely.  After receiving the Veteran's substantive appeal on February 7, 2008, the RO, within the same month, notified the Veteran of its determination that his substantive appeal was not timely filed, that he had not perfected his appeal of the December 2005 rating decision, that such decision had therefore become final, and that no further action could be taken on his appeal.  VA has never treated the February 7, 2008, substantive appeal as timely, and thus has not waived its objection to the timeliness of the filing.

Under these circumstances, the Board must conclude that the VA substantive appeal, filed on February 7, 2008, was not timely, and, thus, that the Veteran has failed to timely perfect an appeal with respect to the claims for which the substantive appeal was filed.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The VA substantive appeal, filed on February 7, 2008, was not timely, and the appeal is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

As noted in the introduction above, in a November 2007 rating decision, the RO awarded service connection for traumatic neuropathy of the first divisional trigeminal nerve, post-traumatic facial scars, and left traumatic ulnar neuropathy with scar, and assigned initial noncompensable (0 percent) ratings for each disability, each effective June 10, 2005; the RO also denied a 10 percent rating based on multiple, noncompensable service-connected disabilities.  In February 2008, the Veteran filed an NOD with the assigned disability ratings, and the denial of a 10 percent rating based on multiple, noncompensable service-connected disabilities.  However, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC on the claims for initial, compensable ratings for traumatic neuropathy of the right first divisional trigeminal nerve, post-traumatic facial scars, and left traumatic lunar neuropathy with scar, and the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, initial, compensable ratings for traumatic neuropathy of the right first divisional trigeminal nerve, post-traumatic facial scars, and left traumatic lunar neuropathy with scar, and the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities-a timely appeal must be perfected within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


